Citation Nr: 0309177	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  01-04 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to October 
1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for major 
depression.


FINDING OF FACT

There is competent evidence of a nexus between the post 
service diagnosis of major depression and service.


CONCLUSION OF LAW

Major depression was incurred in service.  38 U.S.C.A. 
§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

The service medical records show that in October 1989, the 
veteran was in a motor vehicle accident when a drunk driver 
hit him head on.  The veteran had loss of consciousness and 
sustained an injury to his spine.  His wife was in the car 
and sustained numerous fractures.  Subsequent to the injury, 
the veteran was discharged from service due to a back 
disability, for which he is currently service connected.

An August 1998 VA outpatient treatment report shows that the 
examiner noted that the veteran had had a recent suicide 
attempt in June 1998.  The veteran reported he felt like a 
failure secondary to his wife having left him.  He stated 
that they had been in a car accident approximately 10 years 
prior, where they were hit head on by a drunk driver.  The 
veteran stated his face smashed against the steering wheel 
while his wife was thrown through the windshield and was 
hospitalized for six weeks.  He stated that after the 
accident, he struggled to meet the physical demands of 
service but could not and was discharged in 1990.  The 
examiner entered assessments of depression, recent suicide 
attempt, marital discord, and noted that the veteran was 
angry at his wife.

A May 2001 VA outpatient treatment report shows that the 
veteran had undergone psychological testing.  The 
psychologist stated that people with the veteran's profile 
felt depressed, agitated, anxious, guilty, and were 
suspicious of others and avoided close relationships.  He 
added that the veteran's testing supported that this type of 
behavior was not based upon a recent situation and noted that 
the veteran was very likely to have a predisposition to 
depression.  The psychologist concluded that, "This 
condition could have and most likely did occur in the 
military which would explain his functional decline towards 
the end of his military career."

In November 2002, the Board sought to obtain additional 
development by way of a VA examination and asked that the 
examiner state whether it was as likely as not that the 
veteran's psychiatric disorder was etiologically linked to 
his service.

In an April 2003 VA psychiatric evaluation report, the 
examiner stated he had reviewed the veteran's claims file, 
including his service medical records.  He examined the 
veteran and concluded that it was "clear that this veteran's 
depression was secondary" to the motor vehicle accident that 
he suffered while he was in service.  He noted that the 
records showed that he was treated for depression while still 
in service and that the onset of the veteran's depression 
correlated with the decreased efficiency ratings that he 
received at the end of his time in the military.  The 
examiner entered a diagnosis of major depression with 
psychotic features.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  38 C.F.R. §§ 3.307, 3.309(a) 
(2002).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of service 
connection for major depression.  Two professionals, one a 
psychologist and one a psychiatrist, have attributed the 
veteran's depression to the motor vehicle accident that the 
veteran sustained in service.  There is no evidence to refute 
these two determinations.  Additionally, the VA examiner in 
the April 2003 evaluation report fully supported his 
determination with evidence in the claims file.  Accordingly, 
service connection for major depression is warranted.


ORDER

Service connection for major depression is granted.



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

